 1 Craig K. Perry (NV Bar No. 03786)        Evan M. Meyers (pro hac vice)
   cperry@craigperry.com                    emeyers@mcgpc.com
 2 CRAIG K. PERRY & ASSOCIATES              Eugene Y. Turin (pro hac vice)
   8010 W. Sahara Avenue, Suite 260         eturin@mcgpc.com
 3 Las Vegas, Nevada 89117                  MCGUIRE LAW, P.C.
   Tel: (702) 228-4777                      55 W. Wacker Dr., 9th Fl.
 4                                          Chicago, Illinois 60601
                                            Tel: (312) 893-7002
 5
     Attorneys for Plaintiff
 6
 7 Lauri A. Mazzuchetti (pro hac vice)
   lmazzuchetti@kelleydrye.com
 8 KELLEY DRYE & WARREN LLP
   One Jefferson Road, 2nd Floor
 9 Parsippany, New Jersey 07054
   Tel: 973-503-5924
10
   Jordan T. Smith, Esq., Bar No. 12097
11 JTS@pisanellibice.com
12 PISANELLI BICE PLLC
   400 South 7th Street, Suite 300
13 Las Vegas, Nevada 89101
   Telephone: 702.214.2100
14 Facsimile: 702.214.2101
15
   Attorneys for Defendant
16 Kohl’s Department Stores, Inc.
17                         UNITED STATES DISTRICT COURT
18                              DISTRICT OF NEVADA

19 KIRBY SPENCER, individually and
   on behalf of all others similarly      Case No. 2:14-cv-01646-RFB-DJA
20 situated,
21                                             STIPULATION AND ORDER
                  Plaintiff,                     STIPULATION AND
22                                              [PROPOSED ORDER]
                  v.                       TO AMEND SCHEDULING ORDER
23                                            AND EXTEND DEADLINES
     KOHL’S DEPARTMENT STORES,
24                                                 SECOND REQUEST
     INC.,
25
                  Defendant.
26
27
28
     Case 2:14-cv-01646-RFB-DJA Document 114 Filed 08/27/19 Page 2 of 4




 1        Plaintiff Kirby Spencer (“Plaintiff”), by and through his attorneys Craig K.
 2 Perry & Associates and McGuire Law, P.C., and Defendant Kohl’s Department
 3 Stores, Inc. (“Kohl’s”), by and through its attorneys Pisanelli Bice PLLC and Kelley
 4 Drye & Warren LLP, pursuant to Local Rules 6-1, 6-2 and 7-1, 26-4, and Fed. R.
 5 Civ. P. 16, hereby stipulate as follows:
 6        1.     Plaintiff commenced this action on October 7, 2014. (ECF No. 1).
 7        2.     Pursuant to the Court’s September 30, 2015 Order, Plaintiff filed his
 8 First Amended Complaint on October 13, 2015 (ECF No. 50), and Kohl’s filed its
 9 Answer to the First Amended Complaint on November 13, 2015 (ECF No. 53).
10        3.     On November 24, 2015, this Court issued an Amended Scheduling
11 Order setting a discovery deadline of May 3, 2016, a deadline for Plaintiff to file a
12 motion for class certification of May 27, 2016, and a deadline for Defendant to file
13 dispositive motions 60 days after the Court’s ruling on the motion for class
14 certification (ECF No. 55).
15        4.     On March 2, 2016, the Court extended the discovery deadline until July
16 8, 2016, and the Plaintiff’s deadline to file a motion for class certification was
17 extended until August 2, 2016 (ECF No. 59).
18        5.     On July 8, 2016, the Parties filed a Joint Motion to Stay Proceedings
19 after a Motion to Transfer was filed in a different case before the Joint Panel on
20 Multidistrict Litigation (“JPML”) (ECF No. 62), which was granted by this Court on
21 July 13, 2016, staying this action (ECF No. 63).
22        6.     Following the denial of transfer to the JPML, this Court ordered that
23 the stay be lifted (ECF No. 66), and on November 1, 2016, this Court issued a
24 Scheduling Order, extending the discovery deadline until April 28, 2017, and
25 extending Plaintiff’s deadline to file a motion for class certification until May 26,
26 2017 (ECF No. 70).
27        7.     On February 6, 2017, this Court granted Kohl’s Motion to Stay pending
28 the decision of the D.C. Circuit Court of Appeals in ACA Int’l v. Fed. Commc’ns
                                              2
     Case 2:14-cv-01646-RFB-DJA Document 114 Filed 08/27/19 Page 3 of 4




 1 Comm., No. 15-1211 (D.C. Cir. 2015) (ECF No. 83).
 2         8.    On July 12, 2018, this Court entered an Order lifting the stay following
 3 the D.C. Circuit’s decision, and ordered that the Parties submit a proposed discovery
 4 plan and scheduling order, and that Kohl’s file a dispositive motion relating to the
 5 D.C. Circuit’s decision, within two weeks, by July 26, 2018 (ECF No. 84), a
 6 deadline that was extended to August 16, 2018, pursuant to stipulation by the
 7 Parties, so that the Parties could discuss a potential resolution to this matter (ECF
 8 No. 86).
 9         9.    On March 13, 2019, the Court denied Kohl’s pending motion for
10 judgment on the pleadings following the D.C. Circuit’s decision in ACA Int’l, or in
11 the alternative, for a stay.
12         10.   On April 1, 2019, the Court entered the Parties’ proposed Joint
13 Discovery Plan and Amended Scheduling Order. (ECF No. 106), setting a discovery
14 close date of June 27, 2019, with Plaintiff’s Motion for Class Certification due on
15 October 8, 2019, and any dispositive motions due no later than 60 days after the
16 Court’s ruling on the Motion for Class Certification.
17         11.   On July 3, 2019, the Court entered the Parties’ first Stipulation to
18 Amend Scheduling Order and Extend Deadlines, extending the fact discovery cut-
19 off until August 27, 2019 (ECF No. 112).
20         12.   Since the Court’s entry of the Parties’ Stipulation, the Parties have
21 focused on seeking resolution of the matter and believe that additional time is
22 needed to complete such discussions before utilizing any further resources towards
23 discovery and active litigation of the case.
24         13.   Accordingly, Counsel for Plaintiff and for Defendant have met and
25 conferred and agree that the deadline to complete merits discovery should be
26 extended so that the Parties’ settlement discussions can be concluded.
27         14.   Plaintiff and Defendant agree that the Fact Discovery Cut-Off should
28 be extended for 28 days, until September 24, 2019, with the Parties to file a Joint
                                              3
     Case 2:14-cv-01646-RFB-DJA Document 114 Filed 08/27/19 Page 4 of 4




 1 Status Report by October 1, 2019 regarding whether the case is being resolved or
 2 otherwise proposing expert disclosure and dispositive motion deadlines.
 3        15.    This Stipulation is made in good faith and not for the purpose of delay
 4 or for any other improper purpose. No trial date has yet been set in this case and no
 5 motions are currently pending.
 6        WHEREFORE, Plaintiff Kirby Spencer and Defendant Kohl’s Department
 7 Stores, Inc. hereby stipulate and respectfully request that the Court enter and Order
 8 extending the fact discovery cut-off until September 24, 2019 with the Parties to file
 9 a Joint Status Report by October 1, 2019.
10
11 Dated: August 27, 2019                 Respectfully submitted,
                                          MCGUIRE LAW, P.C.
12
                                          By: /s/ Evan M. Meyers
13                                        Evan M. Meyers (admitted pro hac vice)
14                                        Attorneys for Plaintiff Kirby Spencer
15
     Dated: August 27, 2019               KELLEY DRYE & WARREN LLP
16                                        By: /s/ Lauri A. Mazzuchetti
17                                        Lauri A. Mazzuchetti (admitted pro hac vice)
18                                        Attorneys for Defendant
                                          Kohl’s Department Stores, Inc.
19
20
                                          IT IS SO ORDERED.
21
22
                                          UNITED STATES MAGISRATE JUDGE
23
24                                                August 28, 2019
                                          DATED:_____________________________
25
26
27
28
                                               4
